DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/342,006 filed on 06/08/2021. Claims 1-20 are pending in the office action.
Information Disclosure Statement
The information disclosure statement filed 08/24/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,030,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claimed invention is a broader version of U.S. Pat. 11,030,382, which can achieve similar result of current claimed invention without required any modification.

Current claimed invention
Claim 1: A method of making an integrated circuit, comprising: 
dividing, in a first layer of an integrated circuit layout, a first arrangement of metal lines into a first set of metal lines and a second set of metal lines, wherein the first set of metal lines is located in a peripheral area of the integrated circuit layout and the second set of metal lines is located in a center area of the integrated circuit layout, the first arrangement of metal lines is located in the first layer of the integrated circuit layout, and the first arrangement of metal lines is configured to electrically connect with contacts of a second layer of the integrated circuit layout; and 




adjusting a metal line perimeter of at least one metal line in the center area of the integrated circuit layout to make a second arrangement of metal lines, wherein each adjusted metal line perimeter is separated from contacts in the second layer of the integrated circuit layout by at least a check distance.

U.S. Pat. 11,030,382
Claim 1: A method of making an integrated circuit, comprising: 
dividing, in a first layer of an integrated circuit layout, a first arrangement of metal lines into a first set of metal lines and a second set of metal lines, wherein the first set of metal lines is located in a peripheral area of the integrated circuit layout and the second set of metal lines is located in a center area of the integrated circuit layout, wherein the first arrangement of the first set of metal lines and the second set of metal lines is located in the first layer of the integrated circuit layout, the first arrangement of metal lines being configured to electrically connect to a plurality of contacts connected to a second layer of the integrated circuit layout after a manufacturing process; 

adjusting a metal line perimeter of at least one metal line in the center area of the integrated circuit layout to make a second arrangement of metal lines, wherein each adjusted metal line perimeter is separated from contacts in the second layer of the integrated circuit layout by at least a check distance; and 

depositing metal line material into a set of contact opening in a dielectric layer of the integrated circuit, the set of contact openings in the dielectric layer corresponding to the second arrangement of metal lines.


Current claimed invention
Claim 9: An integrated circuit, comprising, for a first area of the integrated circuit: 

a set of contacts at a first layer of the integrated circuit; and 
a set of metal lines at a second layer of the integrated circuit, the second layer being over the first layer, wherein 

the first area comprises a center area, a border area, a first terminal region, and a second terminal region, wherein each of the first terminal region and the second terminal region comprises, 
the border area surrounds the center area on three sides, 
the border area includes a top border area and a bottom border area at an opposite side of the center area from the top border area, and 












metal lines of the top border area have a repeating second pattern of metal lines.


U.S. Pat. 11,030,382
Claim 9: An integrated circuit, comprising, 
for a first area of the integrated circuit: 

a set of contacts at a first layer of the integrated circuit; and 

a set of metal lines at a second layer of the integrated circuit, the second layer being over the first layer, wherein 

the first area has a center area and a peripheral area and the first area includes two terminal regions, wherein each terminal region comprises, 

the peripheral area surrounds the center area on three sides, 
the peripheral area in a first terminal region of the two terminal regions includes a first top peripheral area and a first bottom peripheral area on opposite sides of the center area, and a first edge peripheral area, the peripheral area in a second terminal region of the two terminal regions includes a second top peripheral area and a second bottom peripheral area on opposite sides of the center area, and 
a second edge peripheral area, the first and second top peripheral areas being on a same side of the center area, and 

metal lines of the first top peripheral area and the second top peripheral area each have a second pattern of metal lines.


Current claimed invention
Claim 13:  A method of making an integrated circuit, comprising: 
assigning, to a first set of contacts of a first layer of a first area of the integrated circuit, a first pattern of metal lines of a second layer of the first area of the integrated circuit; 
assigning, to a second set of contacts of the first layer of the first area of the integrated circuit, a second pattern of metal lines of the second layer of the first area of the integrated circuit; 
determining, for each metal line in the second pattern of metal lines, whether to modify a metal line perimeter; 
assigning, to a first set of metal lines, metal lines of the second pattern determined to not undergo modification of the metal line perimeter; 
assigning, to a second set of metal lines, metal lines of the second pattern determined to undergo modification of the metal line perimeter adjustment; 
adjusting a metal line perimeter of each metal line in the second set of metal lines to have an adjusted metal line perimeter; and 
generating a third pattern of metal lines based on the first set of metal lines, and on the second set of metal lines, wherein the first pattern of metal lines is in a peripheral area of the first area and the second pattern of metal lines is in a center area of the first area.

U.S. Pat. 11,030,382
Claim 13: A method of making an integrated circuit, comprising: 
assigning, to a first set of contacts of a first layer of a first area of the integrated circuit, a first pattern of metal lines of a second layer of the first area of the integrated circuit; 
assigning, to a second set of contacts of the first layer of the first area of the integrated circuit, a second pattern of metal lines of the second layer of the first area of the integrated circuit; 
determining, for each metal line in the second pattern of metal lines, whether to modify a metal line perimeter; 
assigning, to a first set of metal lines, metal lines of the second pattern determined to not undergo metal line perimeter adjustment; 
assigning, to a second set of metal lines, metal lines of the second pattern determined to undergo metal line perimeter adjustment; 
adjusting the metal line perimeter of each metal line in the second set of metal lines to have an adjusted metal line perimeter; 

generating a third pattern of metal lines based on the unadjusted metal lines of the first set of metal lines, and on the adjusted set of metal lines of the second set of metal lines, wherein the first pattern of metal lines is in a peripheral area of the first area and the second pattern of metal lines is in a center area of the first area; and 
forming, in a dielectric layer of the integrated circuit, metal lines having the third pattern of metal lines.


Claims 2-8, 10-12, and 14-20 are also similar scopes of claims 2-8, 10-12, and 14-20 of the U.S. Pat. 11,030,382. Thus, they are not patentably distinct from each other.

Claim Objections
Claim 1 is objected to because of the following informalities:  
As per claim 1: line 11, replaces “contacts” with -- the contacts --.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851